ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
BAE Systems Land & Armaments L.P.              ) ASBCA No. 62899
                                               )
Under Contract No. DAAE07-01-C-N030            )
 Modification No. P00157                       )

APPEARANCES FOR THE APPELLANT:                    David Z. Bodenheimer, Esq.
                                                  Andy Liu, Esq.
                                                  Haaleh Katouzian, Esq.
                                                   Nichols Liu LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Robert B. Neill, Esq.
                                                  MAJ Weston E. Borkenhagen, JA
                                                   Trial Attorneys

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 28, 2022




                                               BRIAN S. SMITH
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62899, Appeal of BAE Systems
Land & Armaments L.P., rendered in conformance with the Board’s Charter.

       Dated: September 29, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2